        Case 4:20-cv-05640-YGR Document 651 Filed 05/12/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                           BENCH TRIAL CIVIL MINUTES

 Date: 5/12/2021                 Time: 8:00AM              Judge: YVONNE
                                                           GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR        Case Name: Epic Games v. Apple Inc.

TIME: 8:00AM -10:15AM; 10:36AM-12:36PM; 1:15PM-3:16PM

Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn and Veronica Moye

 Deputy Clerk: Frances Stone                        Court Reporter:
                                                    DIANE SKILLMAN (1:15 PM)
                                                    AND PAM HEBEL (10:35AM)
                                                    RAYNEE MERCADO (8:00AM)


BENCH TRIAL BEGAN: 5/3/2021
                                        PROCEEDINGS


Case called. Discussion with counsel.

Defendant Apple attorney Karen Dunn Cross of Witness Dr. Susan Athey. Plaintiff Epic
attorney Yonatan Even Redirect of Witness Athey. Witness excused from stand. Defendant
Apple attorney Daniel Swanson calls witness Richard Schmalensee for Direct. Plaintiff
attorney Gary Bornstein Cross of witness Schmalensee. RECESS. Plaintiff Epic attorney
Bornstein resumes Cross of witness Schmalensee. Defendant Apple attorney Swanson redirect of
witness
Schmalensee. Plaintiff Re-cross. Court questions of witness. Witness excused from stand.
Defendant Apple attorney Karen Dunn calls witness Francine LaFontaine for Direct.
RECESS.
Defendant Apple attorney Dunn resumes Direct of witness LaFontaine. Plaintiff Epic attorney
Bornstein Cross of witness LaFontaine.
Defendant Apple attorney Cynthia Richman calls witness Lorin M. Hitt for Direct. Witness
excused from stand and to return tomorrow. RECESS FOR THE DAY.


Further Bench Trial Thursday , May 13, 2021 at 8:00 AM.

EXHIBITS ADMITTED IN EVIDENCE :

Defendant; DX 5548 and DX 5546
